DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 9/13/2021 is acknowledged.

Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “A heteroleptic carbene complexes of the general formula (I)”.  Applicants are advised to amend this phrase to recite “A heteroleptic carbene complex of general formula (I)”.  Appropriate correction is required.

Claims 2-3 are objected to because of the following informalities: Claims 2-3 recite the phrase “The carbene according to claim 1”. Applicants are advised to amend this phrase to recite “The heteroleptic carbene complex”.  Appropriate correction is required.

Claim 4 and 6-7 are objected to because of the following informalities: Claims 4 and 6-7 recite the phrase “The carbene complex according to claim 1”. Applicants are advised to amend this phrase to recite “The heteroleptic carbene complex”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “The carbene complexes according to claim 1”. Applicants are advised to amend this phrase to recite “The heteroleptic carbene complex”.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites the phrase “selected from carbene complexes of the formulas (1i) and (1ii)”. Applicants are advised to amend this phrase to recite “selected from carbene complexes of the formulas (1i) or (1ii)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bond et al (WO 2005/019373, see English language equivalent US 2006/0258043).

Regarding claim 1, Bond et al discloses a transition metal complex given by formula (I) ([009]):

    PNG
    media_image1.png
    115
    167
    media_image1.png
    Greyscale
,
where ‘carbene’ is a carbine ligand, L is a nonionic or dianionic ligand, and K is a monodentate or bidentate ligand ([0011]-[0013]); n is at least one (1) ([004]); m is zero (0) or more ([0015]); and o is zero (0) or more ([0016]). The carbine ligands can be identical or different ([0037]). Thus, when n is two (2) or more, and m and n are zero (0), the reference discloses a heteroleptic carbene complex given by recited Formula (I), where the complex comprises two (2) different carbene ligands. In the formula (I) of the reference M is Ir, Co, Rh, etc. ([0010]). 
	The carbene ligand is given as ([0068] – Formula (II)):

    PNG
    media_image2.png
    328
    346
    media_image2.png
    Greyscale
,
identical to Formula (II) of the present claims, where Do1 is a donor atom given by C, P, N, O, etc. ([0069]); Do2 is a donor atoms given by C, N, P,O, etc. ([0070]); r is two (2) when Do1 is C, r is one (1) when Do1 is N or P, and r is zero (0) when Do1 is O or S ([0071]); s is two (2) when Do2 is C, s is one (1) when Do2 is N or P and s is zero (0) when Do2 is O or S ([0072]); X is a spacer given by alkylene, arylene, etc. ([0073]); p is zero (0) or one (1) ([0074]); and q is zero (0) or one (1) ([0075]). Y1 and Y2 are H or alkyl aryl, etc. ([0076]). 
Y3 is given as ([0078]): 

    PNG
    media_image3.png
    180
    296
    media_image3.png
    Greyscale
,
where Do2, q’, s’ R3’, R1’, R2’, x’ and p’ are defined for Do2, q, s, R3, R1, R2, x, and p ([0079]). 
Given that the reference discloses that the carbene ligands can be different, it is clear that one carbene ligand can comprises the group Y3, i.e. r is greater than zero and another carbene ligand does not comprises the group Y3, i.e. r is zero (0)


Regarding claim 2, Bond et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the group ([0085]):

    PNG
    media_image4.png
    177
    180
    media_image4.png
    Greyscale
,
identical to the moiety recited in claim 2 is given by (Page 7 [0085] – a):

    PNG
    media_image5.png
    264
    281
    media_image5.png
    Greyscale
,
4-R7 are H, alkyl, aryl, etc., identical to that claimed ([0086]). The group Y3 in the first carbene ligand (IIa) is H, alkyl, aryl or heteroaryl, identical to that claimed ([0078]). Y3 in the second carbene ligand (IIB) is given as ([0078]):

    PNG
    media_image6.png
    171
    232
    media_image6.png
    Greyscale
,
identical to that claimed, where Do2’, q’, s’, R3’, R1’, X’, and p’ are the same as for Do2, q, s, R3, R1, X, and p ([0079]).

Regarding claim 3, Bond et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the moiety ([00959]):

    PNG
    media_image7.png
    207
    321
    media_image7.png
    Greyscale
,
is given by ([0090]):

    PNG
    media_image8.png
    106
    88
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    92
    103
    media_image9.png
    Greyscale
,
of the present claims, where Z is CR12, and R12 is H.

Regarding claim 4, Bond et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the first carbene ligand is given by ([0062] – (a)):

    PNG
    media_image10.png
    183
    218
    media_image10.png
    Greyscale
,
where Y4 is an aryl ([0047] and [0066]). Aryl is defined in the reference containing 6 to 30 ring carbon atoms and encompasses rings such as phenyl ([0051]-[0052]). The group Y3 is alkyl or alkenyl ([0047] and [0066]). The groups R4-R7 are H ([0063]). Thus, the reference discloses the recited carbene ligand (ba):

    PNG
    media_image11.png
    275
    211
    media_image11.png
    Greyscale
,
where R4-R7 are H, Z and Z’ are CR12 and CR12’, where R12 and R12’ are H.

Regarding claim 5, Bond et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the second carbene ligand is given by ([0062] – (a)):

    PNG
    media_image10.png
    183
    218
    media_image10.png
    Greyscale
,
where Y4 is an aryl ([0047] and [0066]). Aryl is defined in the reference containing 6 to 30 ring carbon atoms and encompasses rings such as phenyl ([0051]-[0052]). The group Y3 is alkyl or alkenyl ([0047] and [0066]). The groups R4-R7 are H ([0063]). Thus, the reference discloses the recited carbene ligand (ba):

    PNG
    media_image11.png
    275
    211
    media_image11.png
    Greyscale
,
where R4-R7 are H, Z and Z’ are CR12 and CR12’, where R12 and R12’ are H.

Regarding claim 6, Bond et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses that M1 is Ir (III) and n is three (3).

Regarding claim 7, Bond et al teaches all the claim limitations as set forth above. Additionally, the reference discloses the carbene ligand ([0068] – Formula (II)):

    PNG
    media_image12.png
    298
    297
    media_image12.png
    Greyscale
,
where Y3 is H or an aryl. The reference further discloses that Y3 in the ligand of Formula (3) is:

    PNG
    media_image13.png
    168
    247
    media_image13.png
    Greyscale
.
As discussed above, the reference discloses that the carbine ligands can be identical or different and the integer n in the complex is one of more. Thus, the reference discloses Formula (Ii) and (1ii) of the claims.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1 and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,385,263 (US ‘263).  

Claim 9 of US ‘263 recites an organic light emitting diode comprising the heteroleptic carbene complex (Ii) comprising two (2) difference carbene ligands (IIa) and (IIb). The complex recited in the claims is corresponds to recited Formula (Ii) in instant claim 7, i.e.

    PNG
    media_image14.png
    333
    596
    media_image14.png
    Greyscale
, 
identical to that recited in instant claim 7. Thus, the only difference between claim 9 of US ‘263 and the instant claim is that claim 9 of US ‘263 recites an organic light emitting diode comprising the heteroleptic complex, while the instant claims are drawn to the heteroleptic complex itself. Thus, the claims of US ‘263 encompass the instant claims.

Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,385,263 (US ‘263).  

Claim 1 of US ‘263 recites a heteroleptic carbene complex of general formula (Ii) comprising two (2) difference carbene ligands (IIa) and (IIb):

    PNG
    media_image15.png
    302
    608
    media_image15.png
    Greyscale
,
where ligand (IIa)

    PNG
    media_image16.png
    278
    380
    media_image16.png
    Greyscale

is:

    PNG
    media_image17.png
    311
    131
    media_image17.png
    Greyscale
.
Thus, the ligand is encompassed by the carbene ligand (II) and the second carbene ligand (IIb) recited in instant claims 1-4 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767